DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	IDS filed 1/8/2021, 9/29/2020, 7/23/2020, 6/17/2020, and 9/23/2019 are being considered by the examiner. 

Response to Preliminary Amendment
	Applicant's preliminary amendment filed 9/23/2019 has been received and entered into record. As a result, claims 1-9 have been canceled and claims 10-27 have been added. Therefore, claims 10-27 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 14, 16, 18, 19, 21, 23, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites, " a change screen to be displayed … is displayed on the remote controller display unit [line 16]." However, claim 10 previously sets forth where the first operation terminal and the second operation terminal each comprise a remote controller display unit. Therefore, it is unclear which remote controller display unit the change screen is displayed on. The examiner interprets the claim where the first operation terminal display or the second operation terminal display the change screen. 
	Claims 12, 14, 16, 18, 19, 21, 23, 25, and 27 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poplawski et al. ("Poplawski") [U.S. Pub. 2018/0074471] in view of Richmond [U.S. Pub. 2013/0123991] further in view of Sone [U.S. Pub. 2015/0061879].

With regard to claim 10, Poplawski teaches an air conditioning system ("HVAC equipment [par. 0002]") comprising: 
a first air conditioner ("HVAC equipment 211 including … air conditioning unit [par. 0018]"); 
a second air conditioner (see [fig. 2] where HVAC Control (311) controls second HVAC equipment in the manner that (211) control first HVAC equipment [pars. 0018 and 0024]); 
a first operation terminal [fig. 2: Thermostat 1 (210)] capable of operating the first air conditioner (see [fig. 2] where Thermostat 1 (210) is used to operate HVAC Control Relays (211)); 
a second operation terminal [fig. 2: Thermostat 2 (310)] capable of operating the second air conditioner (see [fig. 2] where Thermostat 2 (310) is used to operate HVAC Control Relays (311)); and 
a portable terminal application ("mobile device 10 [par. 0022]" and [fig. 3: Load Application on Mobile Device (401)]) to receive, from the first operation terminal ("transmission of configuration information 300 from a first thermostat 210 [par. 0020]" and "transmit the configuration data 300 to Wi-Fi 220. According to previous programming, the Wi-Fi router 220 will transmit the configuration data either to mobile device 10 [par. 0022]"), first setting information formed from first information for operating the first air conditioner ("first thermostat may transmit its configuration data [par. 0023]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, energy management settings, recover settings, uploader and downloader configuration settings and internet communication settings [par. 0021]") or the second air conditioner and 
second information that is information on the first operation terminal ("first thermostat may transmit its configuration data [par. 0023]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router  or the second operation terminal, 
to generate transmission information on the basis of the first setting information ("a copy of the configuration programming and programming is selected in the application [par. 0026]"), and to transmit the transmission information to the second operation terminal ("transmission of configuration information 300 from a first thermostat 210 to a second thermostat 310 [par. 0020]"), 
wherein the first operation terminal and the second operation terminal each comprise a remote controller display unit to display the first setting information (see [fig. 1] where each thermostat has a display (212) and controls an HVAC remotely (211). Where the configuration data includes data that can be displayed such as temperature setting, time of day setting, outdoor temperature, scheduling data [par. 0021]), and 
when receiving, from the portable terminal, a transmission request signal that is a signal for requesting transmission of the first setting information ("a button in application under the control of the mobile device 10 is activated in order to transmit the configuration data 300 [par. 0022]"), 
or a change request signal that is a signal for requesting change in the first setting information while a change screen to be displayed when changing the first setting information is displayed on the remote controller display unit.
	Although Poplawski teaches where the portable terminal can obtain the first setting information and the second information and transmit the transmission information to the second operation terminal using the portable terminal in tandem with an application (as shown above), Poplawski does not explicitly teach where the portable terminal itself receives and transmits the various information. 
	In an analogous art (AC control), Richmond teaches where a portable device can transfer information between a first and second operation terminal ("configuration information and schedules can be copied from a Base Unit 20 into a UI Unit 30 by selecting a user option on the UI Unit 30. This allows Base Units 20 to be "cloned" from a source Base Unit 20 [par. 0067]" and "The UI unit 30 can function as a wireless remote control for other devices [par. 0078]" and "sending configuration settings to remote devices [par. 0079]"). 

	Because Poplawski teaches where various techniques can be used when transferring information between a first and second operation terminal using a portable terminal [par. 0022], and Richmond teaches where a portable terminal can be used to directly interface (wired or remote) with a first and second operation terminal to easily copy information, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the portable terminal of Poplawski to transfer the information directly. One of ordinary skill in the art would have realized that either technique of Poplawki or Richmond would allow the portable device to transfer information between the first and second operation terminals and using the direct technique of Richmond (as opposed to the portable terminal using a cloud based application as taught by Poplawski) would predictably result in allowing the portable terminal to transfer the information between operation terminals easily. 
	Although Poplawki teaches where the second operation terminal and the portable terminal can display various indications [par. 0028 and fig. 4-7],
the combination does not explicitly teach the first operation terminal and the second operation terminal each transmit, to the portable terminal, a disapproval response signal that disapproves reception of the first setting information or disapproves change in the first setting information.
	In an analogous art (AC control) Sone teaches an operation terminal to transmit, to a portable terminal a disapproval signal that disapproves change in a first setting information ("the display control section 12 transmits, to the message board server 2, a signal indicating that the operation for causing the air conditioning function section 52 to decrease the setting temperature is to be denied [par. 0184]" and "a notification that display update of the message board is done may be displayed on the mobile terminal. The notification may contain whole or part of the object displayed on the message board [par. 0186]").
	Sone further teaches, "In particular, it is an effective that the notification is displayed on the mobile terminal 3b, which is a source of the temperature decrease signal whose corresponding operation has been denied [par. 0186]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Poplawski's two operation terminals, to transmit a disapproval response 
	Note: claim is presented in the alternative.

With regard to claim 12, the combination above teaches the air conditioning system according to claim 10. Poplawski in the combination further teaches wherein the transmission information includes the first setting information ("a copy of the configuration programming and programming is selected in the application [par. 0026]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, energy management settings, recover settings, uploader and downloader configuration settings and internet communication settings [par. 0021]").

With regard to claim 14, the combination above teaches the air conditioning system according to claim 10. Poplawski in the combination further teaches wherein the transmission information includes second setting information generated on the basis of the first setting information ("It is understood that once the target thermostats receive the configuration data they are then capable of controlling the environment via the HVAC control relays 311 that are connected to such target thermostat 310 [par. 0024];" the configuration for the target thermostat <second setting information> is based on the configuration of the source thermostat <first setting information>). 

With regard to claim 16, the combination above teaches the air conditioning system according to claim 14. Poplawski in the combination further teaches wherein the portable terminal retains a plurality of pieces of the first setting information and the second setting information of the first air conditioner ("the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201 … A request for the data could be processed by the microprocessor 214 by sending the data directly to a requesting mobile device 10  [par. 0013]"); and
a plurality of pieces of the first setting information and the second setting information of the second air conditioner [fig. 3: Load Source Serial Number & Type to Application Memory (403) and Load Target Serial Number & Type to Application Memory (405)]. 

With regard to claim 18, the combination above teaches the air conditioning system according to claim 10. Poplawski in the combination further teaches wherein the portable terminal comprises a portable terminal display operation unit [fig. 1: Touch Screen Display (15)] to display the first setting information ("the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201 [par. 0013]" and "Mobile devices 10, 318 may be used to supplement the operation as described in this system and may be used to alter the configuration data or configuration settings of any of the thermostats 210, 310 [par. 0024]") and 
Sone in the combination teaches to receive change in the first setting information ("a temperature decrease signal corresponding to an operation for causing the air conditioner 1205 to decrease the setting temperature  [par. 0180]"), and 
when receiving the disapproval response signal ("a notification that display update of the message board is done may be displayed on the mobile terminal. The notification may contain whole or part of the object displayed on the message board [par. 0186]"), the portable terminal performs at least one of 
restriction of the change in the first setting information using the portable terminal display operation unit, and 
display of a state to the effect that reception of the first setting information is disapproved ("the notification is displayed on the mobile terminal 3b, which is a source of the temperature decrease signal whose corresponding operation has been denied [par. 0186]") or
that change in the first setting information is disapproved on the portable terminal display operation unit.
	Note: claim is presented in the alternative. 

Claims 19, 21, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Poplawski in view of Richmond in view of Sone further in view of Kitade et al. ("Kitade") [U.S. Pub. 2020/0033019].

With regard to claim 19, the combination of Poplawski, Richmond and Sone teaches the air conditioning system according to claim 10. Although Poplawski in the combination further teaches wherein the first information and the second information include: 
information on a model name and a serial number of the first operation terminal and the second operation terminal [fig. 3: Load Source Serial Number & Type to Application Memory (403) and Load Target Serial Number & Type to Application Memory (405)],
the combination does not explicitly teach information on a modal name and serial number of indoor and outdoor units connected to the first and second operation terminals. 
In an analogous art (), Kitade teaches information on a model name and a serial number of an indoor unit and outdoor unit to which a first operation terminal is connected and an indoor unit and outdoor unit to which a second operation terminal is connected ("The storage units 51c and 52c are, for example, EEPROMs. The storage units 51c and 52c store, for example, serial numbers unique to the printed circuit boards 51p and 52p, product model codes, and model numbers of the outdoor unit 51 and the indoor unit 52, respectively [par. 0055]" and "The information reception unit 22a receives, via the communication unit 21, information transmitted from the local controllers 10a, 10b, . . . and stores the information in the storage unit 23. Examples of the information received by the information reception unit 22a include air conditioner information, abnormality report data, and daily report data. The air conditioner information is information about the air conditioner 50, such as a model number, a model code, a model name, and an installation place [par. 0071]").
	Because Poplawski teaches using model name and serial number to determine compatibility [pars. 0025-0026], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kitade's teachings of including model name and serial number of a plurality of units of the system, with the teachings of Poplawski, for the benefit of insuring compatibility across various units of the system. 

	With regard to claims 21, 23, 25, and 27, the combination above teaches claim 19. Claims 21, 23, 25, and 27 recite limitations having the same scope as those pertaining to claim 19; therefore, claims 21, 23, 25, and 27 are rejected along the same grounds as claim 19.

Claims 11, 13, 15, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Poplawski in view of Richmond further in view of Inoue [U.S. Pub. 2020/0088435].

With regard to claim 11, Poplawski teaches an air conditioning system ("HVAC equipment [par. 0002]") comprising: 
a first air conditioner ("HVAC equipment 211 including … air conditioning unit [par. 0018]"); 
a second air conditioner (see [fig. 2] where HVAC Control (311) controls second HVAC equipment in the manner that (211) control first HVAC equipment [pars. 0018 and 0024]); 
a first operation terminal [fig. 2: Thermostat 1 (210)] capable of operating the first air conditioner (see [fig. 2] where Thermostat 1 (210) is used to operate HVAC Control Relays (211)); 
a second operation terminal [fig. 2: Thermostat 2 (310)] capable of operating the second air conditioner (see [fig. 2] where Thermostat 2 (310) is used to operate HVAC Control Relays (311)); and 
a portable terminal application ("mobile device 10 [par. 0022]" and [fig. 3: Load Application on Mobile Device (401)]) to receive, from the first operation terminal ("transmission of configuration information 300 from a first thermostat 210 [par. 0020]" and "transmit the configuration data 300 to Wi-Fi 220. According to previous programming, the Wi-Fi router 220 will transmit the configuration data either to mobile device 10 [par. 0022]"), first setting information formed from first information for operating the first air conditioner ("first thermostat may transmit its configuration data [par. 0023]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, energy management settings, recover settings, uploader and downloader configuration settings and internet communication settings [par. 0021]") or the second air conditioner and 
second information that is information on the first operation terminal  ("first thermostat may transmit its configuration data [par. 0023]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, or the second operation terminal, 
to generate transmission information on the basis of the first setting information ("a copy of the configuration programming and programming is selected in the application [par. 0026]"), and to transmit the transmission information to the second operation terminal ("transmission of configuration information 300 from a first thermostat 210 to a second thermostat 310 [par. 0020]").
Although Poplawski teaches where the portable terminal can obtain the first setting information and the second information and transmit the transmission information to the second operation terminal using the portable terminal in tandem with an application (as shown above), Poplawski does not explicitly teach where the portable terminal itself receives and transmits the various information. 
	In an analogous art (AC control), Richmond teaches where a portable device can transfer information between a first and second operation terminal ("configuration information and schedules can be copied from a Base Unit 20 into a UI Unit 30 by selecting a user option on the UI Unit 30. This allows Base Units 20 to be "cloned" from a source Base Unit 20 [par. 0067]" and "The UI unit 30 can function as a wireless remote control for other devices [par. 0078]" and "sending configuration settings to remote devices [par. 0079]"). 
	Richmond further teaches, "In some cases two or more thermostats use the same or similar configuration settings and schedules. It would be convenient to have a means to easily copy the same settings and schedule to multiple units [par. 0021]."
	Because Poplawski teaches where various techniques can be used when transferring information between a first and second operation terminal using a portable terminal [par. 0022], and Richmond teaches where a portable terminal can be used to directly interface (wired or remote) with a first and second operation terminal to easily copy information, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the portable terminal of Poplawski to transfer the information directly. One of ordinary skill in the art would have realized that either technique of Poplawki or Richmond would allow the portable device to transfer information between the first and second operation terminals and using the direct technique of Richmond (as opposed to the portable terminal using a cloud based application as taught by Poplawski) would predictably result in allowing the portable terminal to transfer the information between operation terminals easily. 
Although Poplawski teaches wherein the first operation terminal and the second operation terminal each comprise an indicator in response to a request from the portable terminal [figs. 4-7], 

 	In an analogous art (AC control), Inoue teaches utilizing an indicator to blink after being connected to a portable terminal as a confirmation in response to receiving a request signal ("Upon receiving the notification signal from the mobile terminal 14, the air conditioner 12 causes the LED lamp 25-1 of the display 25 to blink in a pattern A … the user can confirm via the app that the air conditioner 12 is the target of pairing with the server 11 and the mobile terminal 14 [par. 0072]" and Upon receiving the menu-button flick signal (remote control signal) from the remote control 15, the air conditioner 12 causes the LED lamp 25-1 of the display 25 to blink in a pattern B [par. 0075]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Poplawski's teachings, with the concept of using an indicator to blink as taught by Inoue, for the benefit of allowing a user to determine when a proper connection has been made. 

With regard to claim 13, the combination above teaches the air conditioning system according to claim 11. Poplawski in the combination further teaches wherein the transmission information includes the first setting information ("a copy of the configuration programming and programming is selected in the application [par. 0026]" and "Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs tor temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, energy management settings, recover settings, uploader and downloader configuration settings and internet communication settings [par. 0021]"). 

With regard to claim 15, the combination above teaches the air conditioning system according to claim 11. Poplawski in the combination further teaches wherein the transmission information includes second setting information generated on the basis of the first setting information ("It is understood that once the target thermostats receive the configuration data they are then capable of controlling the environment via the HVAC control relays 311 that are connected to such target 

With regard to claim 17, the combination above teaches the air conditioning system according to claim 15. Poplawski in the combination further teaches wherein the portable terminal retains a plurality of pieces of the first setting information and the second setting information of the first air conditioner ("the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201 … A request for the data could be processed by the microprocessor 214 by sending the data directly to a requesting mobile device 10  [par. 0013]"); and 
a plurality of pieces of the first setting information and the second setting information of the second air conditioner [fig. 3: Load Source Serial Number & Type to Application Memory (403) and Load Target Serial Number & Type to Application Memory (405)]. 

Claims 20, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Poplawski in view of Richmond in view of Inoue further in view of Kitade.

With regard to claim 20, the combination of Poplawski, Richmond and Inoue teaches the air conditioning system according to claim 11. Although Poplawski in the combination further teaches wherein the first information and the second information include: 
information on a model name and a serial number of the first operation terminal and the second operation terminal [fig. 3: Load Source Serial Number & Type to Application Memory (403) and Load Target Serial Number & Type to Application Memory (405)],
the combination does not explicitly teach information on a modal name and serial number of indoor and outdoor units connected to the first and second operation terminals. 
In an analogous art (), Kitade teaches information on a model name and a serial number of an indoor unit and outdoor unit to which a first operation terminal is connected and an indoor unit and outdoor unit to which a second operation terminal is connected ("The storage units 51c and 52c are, for example, EEPROMs. The storage units 51c and 52c store, for example, serial numbers unique to the printed circuit boards 51p and 52p, product model codes, and model numbers of the outdoor unit 51 and the indoor unit 52, respectively [par. 0055]" and "The information reception unit 22a receives, via 
	Because Poplawski teaches using model name and serial number to determine compatibility [pars. 0025-0026], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kitade's teachings of including model name and serial number of a plurality of units of the system, with the teachings of Poplawski, for the benefit of insuring compatibility across various units of the system.

With regard to claim 22, 24, and 26, the combination above teaches claim 20. Claims 22, 24, and 26 recite limitations having the same scope as those pertaining to claim 20; therefore, claims 22, 24, and 26 are rejected along the same grounds as claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119